--
      1
                                                                  _
                                                                  FILED
      2
                                                                   JUL 2 6 2019
      3
                                                             CLERK US o              -
      4                                                   SOUTHERN ois:..r.'STRICT COURT
                                                                        , nlCT OF CALIFORNIA
                                                                                     DEPUTY
      5                                                                                        ;f


      6
      7
      8                         UNITED STATES DISTRICT COURT
      9                       SOUTHERN DISTRICT OF CALIFORNIA
     10   UNITED STATES OF AMERICA,                       Case No. 19CR0433-GPC
     11                       Plaintiff,                  ORDER OF CRIMINAL
                                                          FORFEITURE
     12          V.

     13   JORGE EARL,
     14                       Defendant.
     15
     16         WHEREAS, in the Superseding Information in the above-captioned case, the
     17 United States sought forfeiture of all right, title and interest in specific properties of
     18 the above-named defendant, JORGE EARL ("Defendant"), pursuant to 18 U.S.C.
     19 § 924(d)(l) and 28 U.S.C. § 2461(c), as properties involved in the compiission of the
     20 violation of 18 U.S.C. § 922(g)(l); and
     21         WHEREAS, on or about February 12, 2019, the above-referenced properties
     22 were administratively forfeited in the Southern District of California by the
     23 United States Bureau of Alcohol, Tobacco, Firearms and Explosives ("ATF"); and
     24         WHEREAS, on or about July 11, 2019, Defendant pied guilty before
     25 Magistrate Judge Michael S. Berg to Count 1 of the Superseding Information, which
     26 plea included consent to the forfeiture allegation of the Superseding Information,
     27 including forfeiture of One (1) F.I.E. Titan Pistol CAL:25 SN:Obliterated; and
     28 one (1) round of Fiocchi Ammunition CAL:635; and
-.


      1        WHEREAS, by virtue of the facts set forth in the Plea Agreement and
      2 Forfeiture Addendum, the United States has established the requisite nexus between
      3 the forfeited properties and the offense; and
      4        WHEREAS, on or about July 24, 2019 this Court accepted the guilty plea of
      5 Defendant; and
      6        WHEREAS, the United States, having submitted the Order herein to the
      7 Defendant through his attorney of record, to review, and no objections having
      8 been received;
      9        Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
     10         1.    Based upon the guilty plea of the Defendant, all right, title and interest
     11   of Defendant JORGE EARL in the following properties are hereby forfeited to the
     12 United States: One (1) F.I.E. Titan Pistol CAL:25 SN:Obliterated; and one (1)
     13   round of Fiocchi Ammunition CAL:635.
     14        2.     As the aforementioned assets were previously forfeited administratively,
     15 no ancillary proceedings or further forfeiture action is required to enforce the
     16 forfeiture in this case as to Defendant JORGE EARL.
     17        Dated:    7 / --z_r,.,,/; 5)
     18
                                                Honor~                     el
     19                                         United States District Court Judge
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                               2
                                                                                      19cr0433
